DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 12/02/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott D. Malpede (Reg. No. 32,533) on 02/22/2021.
The application has been amended as follows: 
1. (Currently Amended) An information processing apparatus comprising: 
one or more processors and at least one memory, wherein the one or more processors according to instructions stored in the at least one memory is configured to function as:

      a second acquisition unit configured to acquire second information indicating a relationship between a width of a line in predetermined print data and a width of a line in printed -2- 50638471-v1matter that is printed by a second printing apparatus based on the predetermined print data; and 
      a determination unit configured to determine an adjustment value for adjusting a width of a line, which is used in a case where data that is printed by the first printing apparatus is processed, based on the first information and the second information.

3. (Currently Amended) The information processing apparatus according to claim 1, wherein the second printing apparatus comprises at least one processor coupled to a memory, serving as a setting unit configured to set the adjustment value based on data of the adjustment value transmitted from the information processing apparatus.

4. (Currently Amended) The information processing apparatus according to claim 3, wherein-3- 50638471-v1the at least one processor coupled to the memory is further configured to function as a changing unit configured to change a value indicating a line width included in the print data based on the adjustment value set by the setting unit.  

5. (Currently Amended) The information processing apparatus according to claim 4, wherein print data includes print conditions specifying a sheet type and print quality, and the at least one processor coupled to the memory is further configured to function as a first determination unit configured to determine a scan speed of a print head in accordance with print conditions.  

6. (Currently Amended) The information processing apparatus according to claim 5, wherein the at least one processor coupled to the memory is further configured to function as: 
      a second determination unit configured to determine a rate of change in the adjustment value corresponding to a sheet type specified by the print condition; 
      a third determination unit configured to determine a rate of change in the adjustment value corresponding to the scan speed; and 
      a correction unit configured to correct the adjustment value set by the setting unit based on a rate of change determined by the second determination unit and a rate of change determined by the third determination unit.  

7. (Previously Presented) The information processing apparatus according to claim 3, wherein -4- 

       the one or more processors according to instructions stored in the at least one memory is further configured to function as a correction unit configured to correct the adjustment value set by the setting unit in accordance with an angle of the drawing-target line.

16. (Currently Amended) A method comprising: 
       a step of acquiring first information relating to an output in a case where printed matter including a first plurality of patches is printed by a first printing apparatus, wherein in each of the first plurality of patches, a plurality of lines having a predetermined width in a first direction and extending in a second direction intersecting the first direction is provided at substantially equal intervals in the first direction, and wherein the first plurality of patches includes a first patch and a second patch, and a first substantially equal interval between the plurality of lines included in the first patch is different -7- 50638471-v1from a second substantially equal interval between the plurality of lines included in the second patch; 
      a step of acquiring second information indicating a relationship between a width of a line in predetermined print data and a width of a line in printed matter that is printed by a second printing apparatus based on the predetermined print data; and 
       a step of determining an adjustment value for adjusting a width of a line, which is used in a case where data that is printed by the first printing apparatus is processed, based on the first 

      a step of acquiring first information relating to an output in a case where printed matter including a first plurality of patches is printed by a first printing apparatus, wherein in each of the first plurality of patches, a plurality of lines having a predetermined width in a first direction and extending in a second direction intersecting the first direction is provided at substantially equal intervals in the first direction, and wherein the first plurality of patches includes a first patch and a second patch, and a first substantially equal interval between the plurality of lines included in the first patch is different from a second substantially equal interval between the plurality of lines included in the second-8- 50638471-v1patch; 
       a step of acquiring second information indicating a relationship between a width of a line in predetermined print data and a width of a line in printed matter that is printed by a second printing apparatus based on the predetermined print data; and 
      a step of determining an adjustment value for adjusting a width of a line, which is used in a case where data that is printed by the first printing apparatus is processed, based on the first 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
           Referring to claim 1, the closest prior arts, Yamamuro (US 2016/0134782 A1), Abe et al. (US 2013/0135686 A1), Sakatani (US 2012/0206746 A1), and Mitsuhashi et An information processing apparatus comprising: one or more processors and at least one memory, wherein the one or more processors according to instructions stored in the at least one memory is configured to function as: a first acquisition unit configured to acquire first information relating to printed matter including a first plurality of patches printed by a first printing apparatus, wherein in each of the first plurality of patches, a plurality of lines having a predetermined width in a first direction and extending in a second direction intersecting the first direction is provided at substantially equal intervals in the first direction, and wherein the first plurality of patches includes a first patch and a second patch, and a first substantially equal interval between the plurality of lines included in the first patch is different from a second substantially equal interval between the plurality of lines included in the second patch; 
      a second acquisition unit configured to acquire second information indicating a relationship between a width of a line in predetermined print data and a width of a line in printed -2- 50638471-v1matter that is printed by a second printing apparatus based on the predetermined print data; and 
      a determination unit configured to determine an adjustment value for adjusting a width of a line, which is used in a case where data that is printed by the first printing apparatus is processed, based on the first information and the second information
It follows that claims 2-15 and 18 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.


/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675